United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2284
                        ___________________________

Plumbers and Steamfitters, Local Union No. 33, Retirement Trust and the Trustees
  Thereof; Plumbers and Steamfitters, Local Union No. 33, Health and Welfare
 Fund and the Trustees Thereof; Plumbers and Steamfitters, Local Union No. 33,
                   Education Fund and the Trustees Thereof

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

        Carroll Plumbing, LLC; Consolidated Heating and Cooling, LLC

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: February 25, 2021
                              Filed: March 2, 2021
                                  [Unpublished]
                                 ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      In this action under the Employee Retirement Income Security Act, 29 U.S.C.
§ 1145, Plumbers and Steamfitters, Local Union No. 33, Retirement Trust, Health and
Welfare Fund, Education Fund, and the Trustees thereof appeal the district court’s1
award of attorney fees. After careful review of the record and the parties’ arguments
on appeal, we find no basis for reversal. See Johnson v. Charps Welding &
Fabricating, Inc., 950 F.3d 510, 525 (8th Cir. 2020) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                        -2-